Title: From Benjamin Franklin to Fizeaux, Grand & Cie., 23 April 1780
From: Franklin, Benjamin
To: Fizeaux, Grand & Cie.


Gentlemen
Passy, 23d. April 1780
I received your respected favours of the  Instant with your Acct of Expences relating to the Cases of Characters &ca. which I have desired M. F. Grand to discharge in my Behalf, and am much obliged by your Care in forwarding them to Rouen. Plese to Accept my Thanks and belive me to be with sincere Esteem. Gentlemene Y. m. o. and M. h. S.
Mess. fizeaux Grand and Co.